DETAILED ACTION

Allowable Subject Matter
1.    Claims 1,5,8-17 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,9,16 and 17, which include,
a computer-implemented method of searching for a region indicative of a pathology in an image of a portion of an eye acquired by an ocular imaging system, the method comprising the received image data using a learning algorithm trained on both first image data and second image data, the first image data defining images of the portion of healthy eyes, and the second image data defining images of the portion of unhealthy eyes each having at least one region that is indicative of the pathology; and wherein searching for the region in the image comprises searching for a region in the image that is indicative of one of a plurality of different types of pathology by processing the received image data using the learning algorithm, the learning algorithm being trained on image data defining images of the portion of unhealthy eyes each having a respective one of the different types of pathology; and in case a region in the image that is indicative of one of the plurality of 2Serial No.: 16/721,902Docket No: 00400.00024 different types of pathology is found in the searching: the method further comprises selecting, for the one of the plurality of different types of pathology, a respective one of a plurality of different types of measurement modality for a measurement to be performed on the eye; and the method comprises generating, as the instruction for the eye measurement apparatus to perform the measurement on the portion of the eye, an instruction for an eye measurement apparatus of the selected measurement modality to perform the measurement on the portion of the eye, using the reference point for setting the location of the measurement on the portion of the eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/4/2022